Prospectus Supplement August 1, 2016 Putnam Small Cap Growth Fund Prospectuses dated October 30, 2015 Effective September 1, 2016, the sub-section Annual fund operating expenses in the section Fees and expenses will be deleted in its entirety and replaced with the following: Annual fund operating expenses (expenses you pay each year as a percentage of the value of your investment) Management Distribution and Total annual fund Share class fees† service (12b-1) fees Other expenses operating expenses Class A 0.61% 0.25% 0.39% 1.25% Class B 0.61% 1.00% 0.39% 2.00% Class C 0.61% 1.00% 0.39% 2.00% Class M 0.61% 0.75% 0.39% 1.75% Class R 0.61% 0.50% 0.39% 1.50% Class R6 0.61% N/A 0.20% < 0.81% Class Y 0.61% N/A 0.39% 1.00% * Applies only to certain redemptions of shares bought with no initial sales charge. ** This charge is phased out over six years. *** This charge is eliminated after one year. † Management fees are subject to a performance adjustment. < Other expenses are based on expenses of Class Y shares for the fund’s last fiscal year, adjusted to reflect the lower investor servicing fees applicable to Class R6 shares. Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective September 1, 2016. Effective September 1, 2016, the sub-section Example in the section Fees and expenses will be deleted in its entirety and replaced with the following: Example The following hypothetical example is intended to help you compare the cost of investing in the fund with the cost of investing in other funds. It assumes that you invest $10,000 in the fund for the time periods indicated and then, except as indicated, redeem all your shares at the end of those periods. It assumes a 5% return on your investment each year and that the fund’s operating expenses remain the same. Your actual costs may be higher or lower. Share class 1 year 3 years 5 years 10 years Class A $695 $949 $1,222 $1,999 Class B $703 $927 $1,278 $2,134 Class B (no redemption) $203 $627 $1,078 $2,134 Class C $303 $627 $1,078 $2,327 Class C (no redemption) $203 $627 $1,078 $2,327 Class M $522 $882 $1,266 $2,340 Class R $153 $474 $818 $1,791 Class R6 $83 $259 $450 $1,002 Class Y $102 $318 $552 $1,225 302083 8/16
